Citation Nr: 1531069	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-17 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to November 1968, and from May 1974 to November 1975.  The appellant is his surviving spouse and has been substituted as the claimant on appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2014, the appellant testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of that hearing has been associated with the claims file.  

In July 2014, the appellant submitted additional evidence, accompanied by a waiver of initial AOJ consideration.  The Board may therefore properly consider such evidence.  See 38 C.F.R. § 20.1304 (2014).

The Board notes that the appellant submitted a statement in November 2014 alleging that there was clear and unmistakable error (CUE) in the September 2008 rating decision denying SMC based on aid and attendance.  The Board notes that only previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  However, the September 2008 rating decision is not final; rather, it is the rating decision that is currently on appeal.  As the September 2008 rating decision is not final, and there can be valid claim of CUE in that decision.  Hence, there is no CUE claim currently on appeal.


FINDINGS OF FACT

1.  Prior to the Veteran's death in August 2012, a claim for SMC based on the need for aid and attendance was pending.

2.  At the time of the Veteran's death, service connection was in effect for: low back pain with degenerative disc disease, rated as 60 percent disabling; a gunshot wound to the left wrist with ulnar nerve paralysis, rated as 50 percent disabling; a gunshot wound to the left hip, rated as 40 percent disabling; a gunshot wound to the left lower leg, rated as 10 percent disabling; a gunshot wound to the right lower leg, rated as 10 percent disabling; a gunshot wound to the right thigh, rated as 10 percent disabling; posttraumatic stress disorder (PTSD), rated as 10 percent disabling; a gunshot wound scar on the scrotum, rated as 0 percent disabling; as well as a total rating based upon individual unemployability (TDIU), effective August 2, 2003.

3.  For period of the appeal prior to his death, the Veteran was not shown to have been blind, bedridden, or a patient in a nursing home; or prevented from accomplishing the basic activities of living to include protecting himself from the hazards and dangers incident to his daily environment as the result of his service-connected disabilities.

4.  The Veteran did not have a single service-connected disability ratable at 100 percent along with other unrelated disabilities that combine to at least 60 percent.



CONCLUSION OF LAW

The criteria for SMC based on a need for regular aid and attendance of another person, for accrued benefits purposes, were not been met prior to the Veteran's death.  38 U.S.C.A. §§ 1114(l), (o), 1502, 5121 (West 2014); 38 C.F.R. §§ 3.350, 3.352(a), 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In August 2008, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for SMC based on the need for aid and attendance.  This letter explained what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

With regard to the duty to assist, the claim's file contains the Veteran's service personnel records, some service medical records, post-service private medical records, various non-medical documents, and the appellant's statements.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  

The appellant offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the May 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Information was solicited regarding the nature and severity of the Veteran's service-connected disabilities, to include all symptoms, manifestations, and complications.  The appellant reported why she believed the Veteran was entitled to SMC based on the need for aid and attendance.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

SMC at the aid and attendance rate is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2013), the criteria for determining that a Veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2013).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden," defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is payable when a Veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2) (2014).

Considering the evidence of record in light of the above, the Board finds that the criteria for the payment of SMC based on the need for regular aid and attendance of another person or housebound status are not met.

In this case, prior to the Veteran's death, he was service-connected for low back pain with degenerative disc disease, rated as 60 percent disabling; a gunshot wound to the left wrist with ulnar nerve paralysis, rated as 50 percent disabling; a gunshot wound to the left hip, rated as 40 percent disabling; a gunshot wound to the left lower leg, rated as 10 percent disabling; a gunshot wound to the right lower leg, rated as 10 percent disabling; a gunshot wound to the right thigh, rated as 10 percent disabling; PTSD, rated as 10 percent disabling; a gunshot wound scar on the scrotum, rated as 0 percent disabling; as well as a TDIU, effective August 2, 2003.

In June 2008, the Veteran's private pulmonologist, Dr. M.A, provided a letter indicating that the Veteran had COPD and rheumatoid arthritis and required the assistance of his wife.  He required her to assist him with activities of daily living, such as dressing, bathing, and cooking his meals.  She also provided his transportation, prepared his medications on a daily basis, and handled his banking needs.  Dr. M.A. reported that it was necessary for the Veteran's wife to perform those duties as he was not able to do so himself.

In July 2008, the Veteran's private orthopedist, Dr. P.G., examined the Veteran and filled out a VA form for an examination for housebound status or permanent need for regular aid and attendance.  Dr. P.G. reported that the Veteran had severe rheumatoid arthritis with limitation of motion, severe lung disease and hypoxemia, and he was dependent on oxygen.  The Veteran's restrictions on his upper extremities were that he could not drive because of a restricted range of motion of the shoulders and he had difficulty grasping because of his rheumatoid arthritis.  As to the lower extremities, the Veteran had severe difficulties with ambulation.

In a letter dated in October 2012, the Veteran's private physician, Dr. D.M., wrote that the Veteran suffered from "severe Rheumatoid Arthritis, COPD, and anemia, just to name a few of his medical issues."  Dr. D.M. further wrote that the Veteran was in constant need of help from his wife for activities of daily living, and he was "homebound by the fact that it took a very taxing effort for him to leave the house and he needed help from his wife."

On a statement dated in October 2012, Dr. M.A. wrote that the Veteran suffered from severe arthritis and received monoclonal antibiotics for the treatment of his arthritis.  He further wrote that "[t]his resulted in severe immunosuppression and led to the patient's prolonged hospitalization and ultimate demise.  Dr. M.A. also indicated that the Veteran had anxiety and depression.  

In an undated letter, the Veteran's private counselor, Dr. W.R., noted that the Veteran's PTSD symptoms impaired his interpersonal relationships and limited his social involvement.

Additionally, the Veteran's VA outpatient and private medical records documented treatment for the Veteran's disabilities and related physical limitations.  These records generally document complaints and various treatments for his disabilities; they do not directly address the need for regular aid and attendance of another person or housebound status of the Veteran.

Also, the Board notes that evidence of record does not show that the Veteran's service-connected disabilities caused the anatomical loss or loss of use of both feet or one hand and one foot, and he was not blind in both eyes.  Consequently, the Veteran could only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities caused him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a).

Here, the medical evidence does not reflect that the Veteran's service-connected disabilities rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants of nature, or that his service-connected disability requires the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The statements submitted by the Veteran's private physicians indicate that he required aid and attendance due to his rheumatoid arthritis and COPD, not his service-connected disabilities.  Furthermore, the Veteran's medication resulting in immunosuppression was prescribed due to his rheumatoid arthritis.  The Board notes that the Veteran was service-connected for osteoarthritis of the low back; however, he was not service-connected for rheumatoid arthritis.  There is no evidence that the Veteran required aid and attendance due to his low back pain with degenerative disc disease, gunshot wound to the left wrist with ulnar nerve paralysis, gunshot wound to the left hip, gunshot wound to the left lower leg, gunshot wound to the right lower leg, gunshot wound to the right thigh, PTSD, and/or gunshot wound scar on the scrotum.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

With respect to the issue of housebound status, the Veteran did not meet the eligibility requirements.  No service-connected disability was rated as 100 percent disabling.  While entitlement to TDIU had been established, because that rating was based on all of the Veteran's service-connected disabilities, it cannot serve to satisfy the "rated as total" element of 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Thus, the general requirements for housebound status are not met.

The Board has also considered the appellant's own assertions that the Veteran was entitled to SMC.  As indicated above, this claim turns on the medical matter of whether the Veteran's service-connected disabilities, alone, rendered him unable to care for his daily needs.  As a layperson, the appellant is certainly competent to report matters within her own personal knowledge, such as the occurrence of an injury, or the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The question of whether the Veteran's service-connected disabilities rendered him unable to care for his daily needs is beyond the realm of a layperson's competence.  As such, lay assertions in this regard have no probative value. 

Under these circumstances, the Board finds that the claim for SMC based on the need for regular aid and attendance of another person or housebound status.
must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

SMC, based on the need for the regular aid and attendance of another person or housebound status, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


